     Case 1:19-cv-00316-DAD-EPG Document 16 Filed 08/13/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND H. DENTON,                                No. 1:19-cv-00316-DAD-EPG (PC)
12                       Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   S. BIBBS, et al.,
                                                       (Doc. No. 11)
15                       Defendants.
16

17          Plaintiff Raymond H. Denton is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 2, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending that plaintiff’s action proceed on claims against defendants S. Bibbs, J. Anderson,

22   T. Costa, and R. Chavez and that all other defendants and claims be dismissed. (Doc. No. 11.)

23   The findings and recommendations were served on plaintiff and contained notice that any

24   objections thereto were to be filed within twenty-one (21) days after service. (Id. at 17.)

25          On April 27, 2020, plaintiff filed a motion for extension of time to file objections to the

26   findings and recommendations (Doc. No. 12), which the magistrate judge granted on April 28,

27   2020 (Doc. No. 13). On June 17, 2020, plaintiff filed written objections to the findings and

28   recommendations. (Doc. No. 14.)
                                                      1
     Case 1:19-cv-00316-DAD-EPG Document 16 Filed 08/13/20 Page 2 of 3

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Local Rule 304, the

 2   court has conducted a de novo review of the case. Having carefully reviewed the entire file,

 3   including plaintiff’s objections, the court concludes that the findings and recommendation are

 4   supported by the record and proper analysis.

 5          In his objections, plaintiff argues that “[a]lthough Defendant fisher [sic] did not commit

 6   the retaliation violations in the complaint, he became responsible when he failed to correct the

 7   retaliation in the course of his supervisory responsibilities.” (Doc. No. 14 at 1.) However, in his

 8   complaint plaintiff never alleges that defendant Warden Fisher failed to act, but rather, merely

 9   appears to assume that defendant Fisher did not act because plaintiff was ultimately removed

10   from his position as the chairman of an inmate advisory council. (See Doc. No. 1 at 9.) Plaintiff

11   also states in his objections that “[a]fter filing the complaint, Defendant Fisher made subsequent

12   retaliatory statements and acts.” (Doc. No. 14 at 2.) Plaintiff states that he informed defendant

13   Fisher again in-person on October 21, 2019 that the prison administration was retaliating against

14   plaintiff for filing a complaint against defendant Bibbs by wrongfully classifying his disciplinary

15   report as serious and threatening to remove him from his position as inmate advisory council

16   chairman. (Id. at 5.) Plaintiff alleges that defendant Fisher “refused to accept the appeal and

17   stated: ‘IF YOU DON’T STOP WITH ALL THE COMPLAINING I’M GOING TO HAVE

18   YOU REMOVED FROM THE MAC AND TRANSFER YOU OF THIS INSTITUTION.’” (Id.)

19   Aside from the fact that these allegations are not set forth in plaintiff’s complaint and were

20   therefore not before the magistrate judge when the findings and recommendations were issued,
21   the court notes that the October 21, 2019 conversation between plaintiff and defendant Fisher,

22   which plaintiff now claims took place, is not reflected in the exhibit that plaintiff cites in support

23   thereof. (See id. at 44–49.) Plaintiff has failed to point to any specific allegations in his

24   complaint that sufficiently links defendant Warden Fisher to any harm allegedly suffered by

25   plaintiff. Moreover, plaintiff was provided with the applicable legal standards in the screening

26   order with respect to his original complaint and failed to cure those deficiencies in his first
27   amended complaint. Even the allegations he advances now in his objections to the pending

28   findings and recommendations are either flawed or deficient for the reasons indicated above.
                                                        2
     Case 1:19-cv-00316-DAD-EPG Document 16 Filed 08/13/20 Page 3 of 3

 1         Therefore, there is no basis upon which to question the analysis set forth in the pending

 2   findings and recommendations.

 3         Accordingly,

 4         1.     The findings and recommendations issued on April 2, 2020 (Doc. No. 11) are

 5                adopted;

 6         2.     Defendants Speidell, Martinez, Gonzales, Roberts, Nash, and Fisher and the claims

 7                against them are dismissed from this action;

 8         3.     This action will proceed against defendants Bibbs, Anderson, Costa, and Chavez;

 9                and

10         4.     This case is referred back to the assigned magistrate judge for further proceedings.

11   IT IS SO ORDERED.
12
        Dated:   August 13, 2020
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
